274 S.W.3d 546 (2008)
Linda Louise CHAPIN, Respondent,
v.
Randy Joe CHAPIN, Appellant.
No. ED 90731.
Missouri Court of Appeals, Eastern District, Northern Division.
December 16, 2008.
Steven E. Raymond, Shelbyville, MO, for appellant.
James Daniel Terrell, Hannibal, MO, for respondent.
Before NANNETTE A. BAKER, C.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Randy Chapin ("Father") appeals from the judgment of the trial court that denied his motion for sanctions against Linda Chapin ("Mother"), denied his motion to dismiss or make more definite Mother's motion for contempt, denied his second amended motion to modify the amended judgment of dissolution, granted in part Mother's motion for contempt, and the trial court's independent judgment of contempt.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).